DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 10/07/2022.
Claim(s) 1-17 and 19-20 are currently pending. 
Claim(s) 6-9, 11-17 and 19 have been withdrawn. 
Claim(s) 1 has been amended.
Claim(s) 18 has been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-241391, Yoshihara et al. in view of US 2006/0131778, Van Loon et al., US 2014/0318616, Okuyama et al., US 2009/0165847, Mori et al. and JP 2011-074261, Itada et al.
Regarding claims 1, 4-5 and 20
Yoshihara teaches a sealing material sheet for a solar-cell module [paragraphs 0021-0022], which is a multilayered sheet having a core layer and a skin layer (the sealing material sheet comprises outermost layers, any one of the outermost layers corresponding to the claimed “skin layer”, laminated on both surfaces of an intermediate layer which reads on the claimed “core layer”) [paragraphs 0022, 0033], wherein
the core layer has a content of low-density polyethylene (LLDPE, M-LLDPE, or LDPE) having a density of 0.910 g/cm3 to 0.940 g/cm3 (between 0.870 g/cm3 or more and 0.970 g/cm3 or less) is 75% by mass to 85% by mass (from 10%-99% by mass) [paragrapgs 0036-0038];
the skin layer (corresponding to an outermost layer) includes low-density polyethylene (LLDPE, M-LLDPE, or LDPE) having a density of 0.880 g/cm3 to 0.910 0.901 g/cm3 (between 0.870 g/cm3 and 0.900 g/cm3) at 80% by mass to 100% by mass (from 10% to 99% by mass) in a content ratio with respect to whole resin components in the skin layer (the amount of the base resin in the outermost layer is analogous to the amount recited for that in the intermediate layer) but does not include polypropylene (Yoshihara is silent to polypropylene. Therefore, in the absence of any indication that the skin layer contains polypropylene, it is interpreted that it does not) [see paragraphs 0039-0044 wherein the composition of the skin/outermost layer is detailed], 
wherein the skin layer (outermost layer) contains an ethylenically unsaturated silane compound grafted in a ratio of 0.1 to 1.0 parts by mass (0.01 to 5 parts by mass) of the ethylenically unsaturated silane compound to 100 parts by mass of the polyethylene-based resin [paragraphs 0045-0048], and 
a thickness of the sealing material sheet is 200 µm to 400 µm (the total thickness of the encapsulant/sealing material sheet is from 100 µm or more and 1000 µm or less) [paragraph 0022].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
It is noted that Yoshihara specifically teaches setting the density of the skin layer such that is less than that of the core layer so that the risk of cracking is reduced thereby maintaining the protective performance of the sheet [paragraph 0043].
Yoshihara does not teach the core layer including polypropylene at 15% by mass to 25% by mass in a content ratio with respect to whole resin components in the core layer, wherein the polypropylene is a homopolypropylene having a melt flow rate (MFR) at 230°C and a load of 2.16 kg of 5 g/10 min to 125 g/10 min.
Van Loon teaches a sealing material sheet comprising an inner/core layer and sandwiched between two outer skin layers [Abstract and paragraphs 0007-0008].
Van Loon teaches that when a homopolymer of polypropylene at 15% by mass to 25 % by mass (5%-94% by weight) with respect to the whole resin components in the core, is blended with a low-density polyethylene, the sealing properties of the film are improved (the sealing strength of the film is greater when compared to a film comprising no polypropylene in the inner/core layer) [paragraphs 0005-0008, 0024 and 0042].
Van Loon further teaches the homopolypropylene having a melt flow rate (MFR) at 230°C and a load of 2.16 kg of 1 to 20 [paragraph 0042].
Yoshihara and Van Loon are analogous inventions in the field of sealing material sheets comprising a core layer and a skin layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the core layer of Yoshihara to comprise 15% by mass to 25% by mass of a homopolypropylene having an MFR of 1 to 20, as disclosed in Van Loon, in order to improve the sealing properties of the film [paragraphs 0005-0008, 0024 and 0042]. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
In addition, Okuyama teaches mixing a polyethylene resin with a polypropylene
resin in order to improve the heat resistance of the multi-layer sheet [paragraph 0056].
Further, Mori teaches a sealing material for solar cells [Abstract], wherein omitting a cross-linking step, which requires a long period of time, increases the production rate and efficiency of a solar battery module [paragraph 0005]. It is further noted that the sealing material disclosed in Mori includes polypropylene [paragraph 0034].
Accordingly, it would have further been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multi-layer sheet in modified Yoshihara to include polypropylene in order to improve the heat resistance of the core/intermediate layer while also avoiding the long process of cross-linking thereby improving the production rate and efficiency of a solar battery module [Mori, paragraph 0005; Okuyama, paragraph 0056; Van Loon, paragraphs 0001 and 0020].
It is noted that the improved sealing properties is specifically attributed to the blend between homopolypropylene and the low-density polyethylene, in the prescribed amounts, within the core [see Van Loon, paragraphs 0003-0007].  It is further noted that Van Loon specifically teaches that the outer skin layers which, as in Yoshihara, also comprise LDPE, do not contain polypropylene (the outer skin layers preferably comprise 0% by weight of PP) [paragraph 0029].  Therefore, while the outer skin layers and the core may contain LDPE, one would have been motivated to only modify the LDPE core to comprise the LDPE-PP blend [see Van Loon, paragraph 0029].
	As further clarification with regards to the MFR of the homopolypropylene, Itada teaches a sealant material sheet comprising a polypropylene resin, wherein the polypropylene resin has an MFR at 230°C and a load of 2.16 kg is from 5 g/10 min to 125 g/10 min (from 0.3 g/10min to 15.0 g/10 min) [paragraphs 0047 and 0059].  Such allows for ensures good workability of the sealant material sheet [paragraphs 0047 and 0073].
	Modified Yoshihara and Itada are analogous inventions in the field of sealant material sheets.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the polypropylene such that the MFR at 230°C and a load of 2.16 kg is from 5 g/10 min to 125 g/10 min, as in Itada, for the purpose of ensuring good workability of the sealant material sheet [Itada, paragraphs 0047 and 0073].
	Although taught by the prior art, the limitation “for a solar cell module” is considered intended use and is given weight to the extent that the prior art is capable of performing the intended use. Since the structure of the prior art is the same as the one claimed, the same is considered capable of performing the intended use.
It has been held that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See in re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478 (CCPA 1951).
	With regards to the limitation “an indentation depth of a needle at a temperature of 150°C in a thermomechanical analysis (TMA) curve is 20% to 90% of a film thickness of the sealing material sheet”, because the sealing material sheet of the prior art is identical, both in composition and structure, to the one claimed, the claimed properties or functions are presumed to be inherent.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claim 2
Modified Yoshihara teaches the sealing material sheet as set forth above, wherein a thickness of the sealing material sheet is 250 µm to 350 µm (the total thickness of the encapsulant/sealing material sheet is from 100 µm or more and 1000 µm or less) [Yoshihara, paragraph 0022].
Regarding claims 3 and 10
Yoshihara teaches the sealing material sheet as set forth above, which is a multilayered sheet having a three-layered structure of skin/core/skin (the encapsulant/sealing material sheet comprises outermost layers laminated on both surfaces of the intermediate layers) [Yoshihara, paragraph 0022].
Yoshihara does not teach a colored pigment is included in one skin layer and/or a core layer, and a colored pigment is not included in an outermost surface of the other skin layer.
Van Loon teaches a structure in which two outermost layers are placed on both outer surfaces of an inner/core layer [paragraphs 0007-0008, 0024 and 0029].  Van Loon further teaches including additives such as a colored pigment in one or more than one layer within the sealing material sheet [paragraph 0048], which meets with the limitation of “a colored pigment is not included in an outermost surface of the other skin layer” since only one of the layers within the multi-layer structure may comprise the pigment.  
Therefore, because Van Loon teaches choosing from a finite number of identified, predictable additives, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Van Loom teaches that pigments lead to the anticipated success, said type of additive is not of innovation but of ordinary skill and common sense [see MPEP 2143].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].

Response to Arguments
Applicant’s arguments, see Remarks filed 10/07/2022, with respect to the rejection of claims 1-3, 10 and 20 under 35 U.S.C. 112, second paragraph, have been fully considered.  The rejection of claims 1-3, 10 and 20 under 35 U.S.C. 112, second paragraph, has been withdrawn. 
Applicant’s arguments, see Remarks Filed on 10/07/2022, with respect to the rejection of claim(s) 1-5, 10 and 20 under 35 U.S.C. §103 have been considered but are not persuasive.
Applicant argues that nothing in Yoshihara, even if combined with Van Loon, teaches or suggests that the PE in the core layer must have a higher density than the PE in the skin layer. 
Applicant further argues that although the density ranges in Yoshihara allow for the possibility of the PE in the core layer being higher than the skin layer, this is not required. 
Examiner respectfully disagrees. It has been held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
As previously set forth, Yoshihara teaches a core layer of LDPE having a density of between 0.870 g/cmS to 0.970 g/cm3 and a skin layer of LDPE having a density of 0.870 g/cmS3 to 0.900 g/cm3. Accordingly, there is a clear distinction between the density of the core and the skin, wherein the skin layer has a narrower density range than the core, said density ranges in Yoshihara overlapping with the claimed ranges for said core and skin layers.
Applicant argues that nothing in the cited art teaches or suggest the skin layer containing an ethylenically unsaturated silane compound grafted in a ratio of 0.1 to 1.0 parts by mass of ethylenically unsaturated silane compound to 100 parts by mass of polyethylene-based resin.
Examiner respectfully disagrees. As discussed during the interview held on 08/29/2022 (see interview summary mailed on 09/09/2022), paragraphs 0045-0048 of Yoshihara discloses said limitation.
Applicant has not made any discovery beyond what was known to the art.  A known or obvious composition does not become patentable simply because it has not been described as performing at a high standard.  Further, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (see MPEP 2144)
The mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979)
The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)
Applicant argues that nothing in the cited art teaches or suggest the homopolypropylene having a melt flow rate (MFR) at 230°C and a load of 2.16 kg of 5g/10min to 125 g/10 min.
Examiner respectfully disagrees.  Van Loon teaches the homopolypropylene having a melt flow rate (MFR) at 230°C and a load of 2.16 kg of 1 to 20 [paragraph 0042].  Itada was cited merely in the alternative.  Itada teaches a sealant material sheet comprising a polypropylene resin, wherein the polypropylene resin has an MFR at 230°C and a load of 2.16 kg is from 5 g/10 min to 125 g/10 min (from 0.3 g/10min to 15.0 g/10 min) [paragraphs 0047 and 0059].  Such allows for ensures good workability of the sealant material sheet [paragraphs 0047 and 0073].
It has been held that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the polypropylene such that the MFR at 230°C and a load of 2.16 kg is from 5 g/10 min to 125 g/10 min, as in Itada, for the purpose of ensuring good workability of the sealant material sheet [Itada, paragraphs 0047 and 0073].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0045287, Kawashima et al. teaches that the characteristics (hardness, heat resistance, etc.) of the sealing resin sheet will tend to be improved when it contains polypropylene based resins [paragraph 0061].
US 2013/0209816, Kobayashi et al. teaches that white polypropylene based films are higher in heat resistance in comparison to other common white polyolefin films [paragraphs 0034 and 0065].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721